954 F.2d 787
293 U.S.App.D.C. 356
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of America, Appellee,v.Andrew MARAGH, Appellant.
No. 91-3056.
United States Court of Appeals, District of Columbia Circuit.
Feb. 14, 1992.

Before BUCKLEY, D.H. GINSBURG and SENTELLE, Circuit Judges.

JUDGMENT
PER CURIAM

1
This case was considered on the record from the district court and on the briefs and oral argument of counsel.   The court has determined that the issues presented occasion no need for a published opinion.   See D.C.Cir.R. 14(c).


2
Andrew Maragh appeals from his conviction for possession of cocaine with the intent to distribute.   Contrary to Appellant's assertions, he was not seized when a police officer approached him in the bus station and asked to speak with him;  his consent to the ensuing search (which revealed the cocaine) was voluntary;  the evidence against Appellant, including 13.5 grams of cocaine, was sufficient to support a conviction for possession with the intent to distribute;  the district court did not abuse its discretion in allowing an expert to testify about drug distribution schemes;  and the district court did not commit plain error in failing to read the jury an instruction for simple possession.   It is therefore


3
ORDERED and ADJUDGED that the conviction is affirmed.


4
The Clerk is directed to withhold issuance of the mandate herein until seven days after the disposition of any timely petition for rehearing.   See D.C.Cir.R. 15(b)(2).